Mr. JUSTICE NASH, dissenting: I respectfully dissent. Defendant was tried before a jury on a two-count information for the unrelated offenses of theft of an automobile and possession of an altered credit card. Count I charged that defendant exercised unauthorized control over the automobile which was the property of Broadway Dodge, Inc., and count II charged he possessed an altered Shell credit card with intent to defraud Shell Oil Company, Inc. The only relationship between these charges was that defendant was alleged to be in possession of both the car and credit card on December 9, 1975, when he was arrested. Under the evidence presented in trial it is clear there was no common ownership or other relationship between the car and the credit card. On two occasions before trial, at defendant’s request, the trial court correctly severed these charges; if it had denied those motions that error would have clearly required reversal. (People v. Pullum (1974), 57 Ill. 2d 15, 309 N.E.2d 565.) At trial, however, the public defender representing defendant failed to notice that these charges had been severed and, without objection on behalf of his client, permitted the trial to commence. The first two witnesses called by the State testified regarding the theft charge and the third witness, who was the arresting officer, also identified People’s Exhibits 4 and 5 as Shell and Texaco credit cards found in defendant’s possession at that time. Although defendant’s attorney still had made no objection, defendant then informed him of the severance and he then sought a mistrial. On being asked by the trial court why he hadn’t advised it of the severance before trial defendant responded he did not realize the charges were being tried together until the officer testified to the credit cards. The trial court denied defendant’s motion for mistrial, and the trial continued with two further witnesses being called who testified regarding the Shell credit card, stating it had been stolen by unknown parties. In its brief the State relies entirely upon People v. Clark (1976), 41 Ill. App. 3d 419, 354 N.E.2d 134, to supports its argument defendant waived his right to be tried separately on these charges. It must be distinguished, however, as there defendant made no motion to sever at all. The majority cite no authority in support of the waiver rule announced herein, but seem to hold that a defendant may not rely upon either his own attorney or the previous orders of the court in such matters but must personally and at proper time reassert his right to severance or he waives it. I do not agree with that apparent conclusion. It seems to me defendant received ineffective assistance of counsel as his attorney should have known by examining the information that the offenses had been misjoined and should have also ascertained that the severance had been earlier granted (in fact severance had been granted while defendant was represented by the public defender), and then should have asserted defendant’s right to have the separate offenses tried separately. (See People v. Harter (1972), 4 Ill. App. 3d 772, 775-76, 282 N.E.2d 10, 13.) As a result of these oversights three witnesses testified in trial to the separate offense contrary to the elementary concept that defendant is entitled to have his guilt or innocence determined solely with reference to the crime with which he is charged. (People v. Gregory (1961), 22 Ill. 2d 601, 603, 177 N.E.2d 120, 122.) Nor do I think the prejudicial impact of the evidence of the second offense can be disregarded because the jury did not also convict defendant of that offense. The State there produced evidence defendant, when arrested for car theft, had in his possession two credit cards issued to another person which had been stolen. Although insufficient evidence was presented to persuade the jury defendant was guilty of the offense in count II, it had that testimony before it when it considered the separate offense charged in count I, and that may not properly be disregarded as harmless in these circumstances. I would reverse and remand for a new trial.